               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

BRIAN KEITH BARNES, #181 505,       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )      CASE NO. 2:16-CV-760-WKW
                                    )                [WO]
SGT. THORNTON, in his individual    )
capacity,                           )
                                    )
            Defendant.              )

                                ORDER

     It is ORDERED that the Uniform Scheduling Order (Doc. # 45) entered in

this case is VACATED.

     DONE this 11th day of December, 2019.

                                              /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE
